Citation Nr: 0827003	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
fibrolinear and nodular changes of the left lung apex with 
mild right pleural thickening. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which granted service connection 
for fibrolinear and nodular changes of the left lung apex 
with mild right pleural thickening, with a noncompensable 
rating, effective December 13, 2005.               The 
veteran appealed from the initial assigned rating.  
See Fenderson v. West,            12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(a "Travel Board" hearing).  A transcript of this 
proceeding is of record.  


FINDINGS OF FACT

1.	All evidence and information necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.	The preponderance of the competent evidence establishes 
that any current limitation in respiratory functional 
capacity is attributable to nonservice-connected chronic 
obstructive pulmonary disease (COPD), rather than restrictive 
lung disease incidental to the service-connected disability 
under evaluation.






CONCLUSION OF LAW

The criteria for an initial compensable rating for 
fibrolinear and nodular changes of the left lung apex, with 
mild right pleural thickening are not met.  38 U.S.C.A.         
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.97, Diagnostic Code 6845 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56          (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In addition, the relevant notice information must have been 
timely sent.  The Court       in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

In this case, the RO previously issued a May 2006 VCAA notice 
correspondence that pertained to the veteran's then-pending 
claim for service connection for lung damage and scars on the 
merits.  Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned however, the purpose of notice under § 5103(a) has 
been satisfied and this provision is no longer applicable.  
The filing of a notice of disagreement (NOD) with the RO's 
decision   as to the appropriate disability evaluation does 
not trigger additional 38 U.S.C.A.        § 5103(a) notice.  
Hence, the claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  See also          Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  The present record 
does not indicate that the veteran has raised any concern 
that the absence of notice compliant with the VCAA has been 
detrimental to the adjudication of this claim.  It may be 
determined then that the lack of such claim-specific notice 
was nonprejudicial to the adjudication of this matter.  

During the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pursuant to which there exists a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability.  Inasmuch as this case involves an issue of the 
appropriate initial disability rating following an appeal 
from the original award of service connection, this notice 
standard is not applicable.               Goodwin, supra.  


It warrants mention nonetheless that the April 2007 Statement 
of the Case (SOC) and May 2007 Supplemental SOC (SSOC) 
provided to the veteran comprehensively discussed the 
pertinent rating criteria and the bases for the existing 
assigned disability rating for the disorder under evaluation. 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, which has 
consisted primarily of arranging for the veteran to undergo 
VA examinations in connection with his claim.  See 
38 U.S.C.A. § 5103A(d);             38 C.F.R. § 3.159(c)(4).  
In support of his claim, he has provided several personal 
statements, and records from a private treating physician.  
He also testified at a January 2008 Travel Board hearing 
before the undersigned Veterans Law Judge.    As such, the 
record as it stands includes sufficient competent evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369  (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran's service-connected fibrolinear and nodular 
changes of the left lung apex with mild right pleural 
thickening is currently evaluated as noncompensable under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6899-6845, 
for a           nonspecific lung disability rated as 
analogous to chronic pleural effusion or fibrosis.  See 38 
C.F.R. §4.27 (providing that an unlisted disease, injury or 
residual condition may be rated by analogy).

Diagnostic Codes 6840 through 6845 are rated according to the 
General Rating Formula for Restrictive Lung Disease.  38 
C.F.R. § 4.97.  The General Rating Formula for Restrictive 
Lung Disease sets forth that a 10 percent rating is warranted 
where pulmonary function testing reveals FEV-1 of 71 to 80 
percent predicted, or;          ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity       (FEV-
1/FVC) of 71 to 80 percent, or; where the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 66 to 80 percent predicted.  A 30 percent 
rating is warranted where there is FEV-1 of 56 to                
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent 
evaluation is warranted where there is FEV-1 of  40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating may be assigned where there is 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than        
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; outpatient oxygen therapy is required.
When considering the medical evidence addressing the severity 
of the veteran's service-connected lung disorder, the 
competent evidence of record does not meet the criteria for 
an initial compensable disability rating.  The VA 
compensation and pension examination reports on file, and 
private medical records from a treating physician provide the 
primary source of evidence for evaluative purposes.  These 
findings show some continued respiratory symptoms but 
nonetheless attribute such manifestations to a disorder other 
than entirely the restrictive lung disease associated with 
the service-connected disability under evaluation.

On a September 2006 VA respiratory system examination, the 
veteran reported that he had a history of a positive purified 
protein derivative (PPD) test the previous year, with no 
active tuberculosis to his knowledge.  There was also a 
history of having smoked one and one-half packs per day for 
30 years and then recently quitting.  A chest x-ray study 
revealed fibrolinear and nodular opacities in the left lung 
apex, mild right pleural thickening.  There was no focal 
consolidation or evidence of pulmonary vascular congestion.  
There was right superolateral mild pleural thickening.  A 
Pulmonary Function Test (PFT) was deferred because of the 
veteran's rapid heart rate from atrial fibrillation.

The report of a PFT conducted by the veteran's private 
treating physician in November 2006 states in relevant part, 
results of FEV-1 of 60 percent predicted value; FEV-1/FVC of 
68 percent; and DLCO (SB) of 90 percent predicted.             
The physician's interpretation of the report indicated there 
was a mild obstructive lung defect.  The airway obstruction 
was confirmed by the decrease in flow rate at peak flow and 
various gradations of the flow volume curve.  There was a 
significant positive response to a bronchodilator.

The veteran underwent another VA medical examination in 
December 2006.        He then reported having had shortness 
of breath for two to three years.  He denied any cough, and 
was not on home oxygen.  The veteran had pneumonia once in 
the service but had not had any recurrence.  He denied any 
chest pain.  The VA examiner noted his review of the claims 
file, and including the November 2006  PFT study.  It was 
further opined that the results of this PFT study were not 
related to the respiratory condition of bronchopneumonia for 
which the veteran received treatment while on active duty, 
and were instead due to chronic obstructive pulmonary 
disease.  The examiner noted the veteran had an extensive 
smoking history, and this was a very common cause of 
development of COPD. 

The private physician treating the veteran has since provided 
an April 2007 letter that initially summarized the results of 
the September 2006 chest x-ray study, inclusive of the 
fibrolinear and nodular opacities in the left lung apex, and 
mild right plural thickening.  It was further indicated that 
PFT results had shown a mild obstructive pattern that was 
suggestive of mild COPD.  He expressed the conclusion that 
the results of the chest x-ray were not related to COPD.

Based on these findings there are some PFT results that would 
initially appear consistent with the numerical criteria for a 
higher rating, specifically the FEV-1  and FEV-1/FVC which 
would correspond to a 30 percent rating if deemed to have 
originated due to the service-connected lung disability.  The 
opinions offered from both the most recent VA examiner and 
the veteran's physician however, attribute his symptomatology 
to a nonservice-connected obstructive lung disorder.            
The December 2006 VA examiner identified COPD as the likely 
cause of respiratory impairment and indicated this was 
related to a history of smoking,           a basis upon which 
service-connected compensation generally cannot be awarded.   
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  This followed a 
comprehensive medical history review. See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (indicating that access of 
examining physician to the veteran's claims file is a key 
factor in evaluating the probative value of a medical 
opinion).  The private physician while not indicating this 
same etiology, attributed the PFT results to mild COPD, 
rather than the chest x-ray showing some abnormalities that 
later provided the basis for the grant of service-connected 
disability.  The above statements do not otherwise indicate 
that COPD has a connection to the episode of pneumonia in 
service, as to represent a possible additional related 
service-connected disorder. 

The preceding medical opinions interpreting the PFT results 
effectively demonstrate that the limitations observed on 
respiratory capacity can be reasonably considered due to a 
nonservice-connected disorder as opposed to that which is 
presently under evaluation.  See e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where it            is not 
possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability).  See also, Howell v. 
Nicholson,             19 Vet. App. 535, 540 (2006).  Thus, a 
compensable rating is not warranted based on the provisions 
of the rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
lung disability as manifested by x-ray findings has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in              
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the claim for an initial compensable 
rating for the veteran's service-connected lung disorder is 
being denied.  Since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine is not 
applicable.               38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski,                 1 Vet. 
App. 49, 55 (1990).










ORDER

An initial compensable evaluation for fibrolinear and nodular 
changes of the left lung apex with mild right pleural 
thickening is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


